Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raheman (US pat. App. Pub. 20090066476) and in view of Robertson et al hereafter Robertson (US pat. App. Pub. 20150213661).  
5.	As per claims 1, and 19, Raheman discloses an improved method, and a medium for user authentication at a kiosk from a mobile device, the method comprising: detect the presence of a mobile device in the proximity of the kiosk; configuring the 
configuring a kiosk to detect the presence of a mobile device in the proximity of the kiosk (paragraphs: 20-23, and 30-31). 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Robertson’s teachings of configuring a kiosk to detect the presence of a mobile device in the proximity of the kiosk with the teachings of Raheman, for the purpose of effectively protecting the communication between kiosk and consumer’s mobile dive from any unauthorized intruders.   
6.	As per claim 2, Raheman discloses the method including using a wireless data communication technology to detect the presence of kiosk, the wireless data 
7.	As per claim 3, Raheman discloses the method wherein the kiosk is configured to include a wide area data network interface (paragraphs: 8). 
8.	As per claim 4, Raheman discloses the method wherein the kiosk is configured to include a wide area data network interface and the kiosk is configured to communicate with a kiosk authentication system via the wide area data network interface (paragraphs: 10). 
9.	As per claim 5, Raheman discloses the method including configuring the kiosk and the mobile device to exchange user information and device configuration information upon detection of the kiosk in the proximity of the user mobile device (paragraphs: 14). 
10.	As per claim 6, Raheman discloses the method wherein the user information and device configuration information includes a user identity, a mobile device identifier, a kiosk identifier, a kiosk geographical location, a kiosk type code, and a kiosk configuration (paragraphs: 7). 
11.	As per claim 7, Raheman discloses the method including configuring the kiosk to register with a kiosk authentication system via the wide area data network interface (paragraphs: 9). 
12.	As per claim 8, Raheman discloses the method including configuring the mobile device to register with a kiosk authentication system via the wide area data network interface (paragraphs: 15). 

14.	As per claim 10, Raheman discloses a system for improved user authentication at a kiosk from a mobile device, the system comprising: a kiosk having a first data processor and a wireless network interface, in data communication with the first data processor, for communication on a wireless data network, the kiosk further including a wide area data network interface for communication on a wide area data network; a mobile device having a second data processor and a wireless network interface, in data communication with the second data processor, for communication on the wireless data network, the mobile device further including a wide area data network interface for communication on the wide area data network; and the kiosk being configured to detect the presence of the mobile device in the proximity of the kiosk, the mobile device being configured to detect the presence of kiosk in the proximity of the mobile device, the mobile device being configured to prompt a user of the mobile device to perform a login operation on the mobile device upon detection of the kiosk in the proximity of the user mobile device (paragraphs: 15, 17 wherein it emphasizes that the hotel lobby’s kiosk and the consumer’s mobile device will be configured upon detecting the two are in close proximity of each other and initiating the authentication process of the mobile device), the mobile device being configured to verify the authentication of the user with the mobile device as a result of the login operation on the mobile device; and the mobile device being configured to transfer unique kiosk session keys from the mobile device to the kiosk in proximity of the mobile device upon authentication of the user with the mobile device (paragraphs: 10, 11, wherein it elaborates that a session credential or key 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Robertson’s teachings of configuring a kiosk to detect the presence of a mobile device in the proximity of the kiosk with the teachings of Raheman, for the purpose of effectively protecting the communication between kiosk and consumer’s mobile dive from any unauthorized intruders. 
15.	 Claims 11-18, and 20 are listed all the same elements of claims 2-9. Therefore, the supporting rationales of the rejection to claims 2-9 apply equally as well to claim 11-18, and 20.

Citation of References
16. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Hulvey et al (US pat. app. Pub. 20110300803): discusses the device receives a command to the switch communication mode into a close-proximity communication mode. This close-proximity communication mode can be used to support the communication of confidential information such as bank account information, security 
Le Saint et al (US pat. App. Pub. H 2270 H): elaborates that A response to the request may be received at the host in which the response includes encrypted information and an anonymous identifier of the device that does not provide readable identification information to an entity other than the host. The device may be authenticated using the encrypted information and the anonymous identifier. The method may receiving only one response with the encrypted information and the anonymous identifier. The anonymous identifier and/or the encrypted information may be a one-time use identifier of the device. The request sent from the host to the device may be unencrypted. A portion of the encrypted information in the response may be encrypted using a portion of the authentication information. The encrypted information sent from the device to the host may be decipherable by only the host. Each of the host and the device may use a 

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436